 Case 0:19-cv-62180-BB Document 34 Entered on FLSD Docket 02/11/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 19-cv-62180-BLOOM/Valle

ERIC SMITH,

       Plaintiff,

v.

A & A ASSOCIATES, INC.,

      Defendant.
________________________________/

                            ORDER OF DISMISSAL WITH PREJUDICE

       THIS CAUSE is before the Court upon the parties’ Joint Stipulation for Voluntary Dismissal with

Prejudice, ECF No. [33] (“Stipulation”), filed on February 10, 2020. The Court has carefully reviewed the

Stipulation and the record, and is otherwise fully advised.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

           1. The Stipulation, ECF No. [33] is APPROVED;

           2. The above-styled case is DISMISSED WITH PREJUDICE;

           3. Each party shall bear its own attorneys’ fees and costs;

           4. To the extent not otherwise disposed of, all pending motions are denied as MOOT and all

               deadlines are TERMINATED;

           5. The Clerk of Court is directed to CLOSE this case.

       DONE AND ORDERED in Chambers at Miami, Florida, on February 10, 2020.



                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE
 Case 0:19-cv-62180-BB Document 34 Entered on FLSD Docket 02/11/2020 Page 2 of 2

                                                   Case No. 19-cv-62180-BLOOM/Valle


Copies to:

Counsel of Record

Eric Smith, pro se
520 North Ocean Blvd.
Unit 19
Pompano Beach, FL 33062
Email: easmith.fl@gmail.com




                                        2
